In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 15-866V
                                  Filed: April 14, 2017

* * * * * * * * * * * * * *                           Special Master Sanders
MICHAEL ZIPPELLI,          *
                           *                          Joint Stipulation on Damages; Tetanus-
                           *                          Diphtheria-Acellular-Pertussis (“Tdap”)
         Petitioner,       *                          Vaccine; Neurological Injuries; Annuity.
                           *
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for Petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On August 12, 2015, Michael Zippelli (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that as a result of the tetanus-diphtheria-acellular-pertussis (“Tdap”)
vaccine administered on or about February 3, 2014, he suffered from neurological injuries. See
Stipulation for Award at ¶¶ 1-4, filed April 14, 2017. Petitioner further alleged that he experienced
symptoms of this injury for more than six months. Id. at ¶ 4.

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
                                                 1
        On April 14, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Respondent denies that the Tdap vaccine caused
Petitioner’s neurological injuries or any other injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              a. A lump sum of $130,000.00 in the form of a check payable to petitioner,
                 representing compensation for all damages that would be available under 42 U.S.C.
                 § 300aa-15(a), except as set forth in ¶ b below; and

              b. An amount sufficient to purchase the annuity contract described in paragraph 10 of
                 the attached stipulation, paid to the life insurance company from which the annuity
                 will be purchased (the “Life Insurance Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                   2